Per Curiam.
Respondents move for a dismissal of the appeal of the relator and the applicant-intervenor from the November 26, 1969, order of the District Court of Hennepin County denying their motion for a temporary injunction. Service of written notice of the filing of that order was made on November 28, 1969, and notice of appeal was served on February 26, 1970.
Rule 104.01, Rules of Civil Appellate Procedure, provides that an appeal from an order may be taken “within 30 days after service of written notice of filing thereof by the adverse party.” Since this appeal was not taken within 30 days after service of written notice of the filing of the order, the order of the district court has become final and the mo-*531üon'to disDiiss must be granted, but without costs or disbursements to respondents. In re Application of American Finnish Workers Society, 246 Minn. 563, 76 N. W. (2d) 708.
Appeal dismissed.